ON PETITION FOR REHEARING.
On petition for rehearing, we have re-examined the record and briefs in this cause. We do not recede from the view expressed in the main opinion that reversible error was committed but the case has been twice tried resulting in a verdict for the plaintiff and the testimony is such that a third jury would likely return a verdict in some amount in favor of plaintiff. As often happens in cases of this kind, the facts are complicated and the evidence highly conflicting.
When such an impasse has been reached, the ends of *Page 708 
justice are not best served by permitting litigation to drag along indefinitely. There is a limit beyond which the award in such cases cannot reasonably pass and when the cost of victory, if secured, exceeds that limit, the victor has a feeling, that even so, he has been "gypped" and that by an agency provided by society to secure his rights. Courts are justified in applying reasonable means to intercept such situations and bring the litigation to an end. If Plaintiff below will accordingly enter a remittitur in the sum of $3,500.00 the judgment will be permitted to stand for the balance as of date thereof. Otherwise, the cause will stand reversed and a new trial awarded.
Affirmed with remittitur.
ELLIS, C.J., and TERRELL, BROWN and BUFORD, J.J., concur.